Citation Nr: 1444279	
Decision Date: 10/06/14    Archive Date: 10/16/14

DOCKET NO.  09-49 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a lumbar spine disorder, to include as secondary to service connected left foot calcaneal spurs/metatarsalgia. 

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a left knee disorder, to include as secondary to service connected left foot calcaneal spurs/metatarsalgia.

3.  Entitlement to service connection for a lumbar spine disorder.

4.  Entitlement to service connection for a left knee disorder.

5.  Entitlement to service connection for a gastroesophogeal reflux disease (GERD), claimed as acid reflux. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from July 1981 to May 2004.

This matter is before the Board of Veterans' Appeals (the Board) on appeal of a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The issue of entitlement to service connection for a right knee disorder was also certified to the Board; however, the issue was granted in a January 2014 RO rating decision and is no longer on appeal. 

The Veteran testified at a hearing before the undersigned Veterans Law Judge in July 2014.  A transcript of the hearing is included in the claims file.  The record reflects that at this hearing the undersigned set forth the issues to be discussed at the hearing, focused on the elements necessary to substantiate the claims, and sought to identify any further development that was required to help substantiate the claims.  These actions satisfied the duties a Veterans Law Judge has to explain fully the issue and to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board).

The issues of entitlement to service connection for a lumbar spine, left knee, and GERD disorders are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection for left knee and left shoulder disorders were most recently denied in a December 2006 RO rating decision finding no new and material evidence to reopen the Veteran's claims. 

2.  Evidence received since the December 2006 RO decision was not previously considered by agency decision makers, is not cumulative or redundant of evidence already of record, addresses an unestablished fact, and raises the reasonable possibility of substantiating the claims for service connection.


CONCLUSIONS OF LAW

1.  As new and material evidence has been received, the claim for service connection for lumbar spine disorder is reopened.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. §§ 3.102, 3.156 (2013).

2.  As new and material evidence has been received, the claim for service connection for a left knee disorder is reopened.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. §§ 3.102, 3.156 (2013).

	(CONTINUED ON NEXT PAGE)



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  In light of the Board's grant of the Veteran's petitions to reopen his claims, further discussion of the VCAA is not warranted.

I.  New and Material Evidence Law and Regulations

In general, VA rating decisions from which an appeal is not perfected in a timely manner become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

However, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of an appellant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a).

In determining whether evidence is 'new and material,' the Board must presume the credibility of the evidence in question.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).  The Board, in the first instance, must rule on the matter of reopening a claim.  The Board has a responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

In this regard, in the case of Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court) clarified that the phrase 'raises a reasonable possibility of substantiating the claim' is meant to create a low threshold that enables, rather than precludes, reopening.  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.

Historically, the Board notes that in a March 2006 decision, the RO denied service connection for left knee and lumbar spine disorders as there was no current diagnosis of a left knee or lumbar spine disorder related to military service or service-connected disorder.  In a December 2006 rating decision, the RO denied reopening claims for service connection for left knee and lumbar spine disabilities finding that there was no new and material evidence had been submitted to reopen the claims.  The RO notified the Veteran of its decision and his appellate rights with regard thereto, but the Veteran did not file a notice of disagreement with the decision.  Therefore, the December 2006 decision is final.  See 38 C.F.R. §§ 3.104, 20.1103.

The evidence before VA at the time of the December 2006 decision consisted of service treatment records, VA treatment records, and an October 2005 VA spine examination.  The evidence received since the December 2006 decision includes additional post-service VA and private treatment records, and a July 2014 letter from Dr. A.  The letter indicates that the Veteran has foot problems which compromise his ambulation and the altered gait affects his knees and his low back.  The Board notes that the Veteran is currently service-connected for left foot disability.  This evidence is sufficient to reopen the claims for service connection for left knee and lumbar spine disorders.  The Board finds that because the Court has set forth a low threshold to reopen claims and based on the evidence combined with additional VA development, there is a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  New and material evidence sufficient to reopen the claims of service connection for left knee and lumbar spine disorders has been received.


ORDER

New and material evidence has been received to reopen a claim for entitlement to service connection for a left knee disorder; to that extent, the appeal is granted. 

New and material evidence has been received to reopen a claim for entitlement to service connection for a lumbar spine disorder; to that extent the appeal is granted.


REMAND

In this case, the Board finds additional VA examinations and opinions are necessary before further adjudication of the claims.
 
As the issues for service connection for left knee and lumbar spine disabilities have now been reopened, the Veteran should be afforded a VA orthopedic examination(s) for an opinion as to whether his left knee or lumbar spine disorder is caused or aggravated by his service-connected left foot or left ankle disability.  Though the Veteran was afforded a VA examination for his back disorder in February 2006, that examiner failed to give an adequate opinion indicating that he could not determine the issue without resort to speculation.  As noted above, a July 2014 letter from Dr. A. indicates that the Veteran has foot problems which compromise his ambulation and the altered gait affects his knees and his low back.  As the issues are being remanded for additional opinions, the examiner(s) should also address the letter. 

During a February 2011 foot examination, the Veteran indicated that he developed acid reflux from years of taking Motrin.  Though the Veteran also underwent a VA GERD examination in October 2011, an adequate nexus opinion was not obtained.  Accordingly, the Board finds that an opinion is needed to determine whether the currently diagnosed GERD was incurred during the Veteran's active military duty or related to treatment for his service-connected left foot disorder including medication used to treat this disability.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran to identify all treatment, VA or private, for his claimed disabilities.  Obtain any outstanding identified treatment records. 

2.  Schedule a VA orthopedic examination to determine the nature and etiology of his left knee and lumbar spine disabilities.  The examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any left knee or lumbar spine disability.  

Specifically, based on a review of the record, examination of the Veteran, and consideration of the Veteran's lay statements regarding symptomatology, the examiner should:

a)  Identify any current left knee and/or lumbar spine disability that is currently manifested or that has been manifested at anytime during the course the course of the appeal

b)  For each left knee and/or lumbar spine disability idenfitied, provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the disability is causally or etiologically related to the Veteran's period of active service.

c)  For each left knee and/or lumbar spine disability idenfitied, provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the disability is either (i) causally or etiologically related to the Veteran's service-connected left foot or left ankle disability or (ii) aggravated by the service-connected left foot or ankle disability.

In providing the opinion, the examiner must address the Veteran's statements with respect to continuity of symptomatology and the July 2014 statement by the Veteran's private physician.  The examiner may not base his/her opinion solely on the lack of treatment in the aftermath of separation from service.

Any evaluations, studies, or tests deemed necessary by the examiner should be performed and any such results must be included in the examination report.  A complete rationale for any opinion expressed must be provided.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence, or information would be useful in rendering an opinion.

3.  Return the claims file to the VA examiner who conducted the October 2011 VA GERD examination for an opinion as to whether the Veteran's GERD is due to active service.  Specifically, based on a review of the record, examination of the Veteran, and consideration of the Veteran's lay statements regarding symptomatology, the examiner should:

a)  Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's GERD is causally or etiologically related to the Veteran's period of active service.

b)  Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's GERD is causally or etiologically related to treatment for the Veteran's service-connected left foot disability to include medication used to treat the left foot disability.

In providing the opinion, the examiner must address the Veteran's statements with respect to continuity of symptomatology.  The examiner may not base his/her opinion solely on the lack of treatment in the aftermath of separation from service.

Any evaluations, studies, or tests deemed necessary by the examiner should be performed and any such results must be included in the examination report.  A complete rationale for any opinion expressed must be provided.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence, or information would be useful in rendering an opinion.

4.  Thereafter, the AOJ must readjudicate the issues on appeal.  If any benefit is not granted, the Veteran should be furnished with a supplemental statement of the case, with a copy to his representative, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


